COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS




  MICHAEL PALMER,                                   §
                                                                No. 08-21-00072-CV
                    Appellant,                      §
                                                                   Appeal from the
  v.                                                §
                                                                 311th District Court
                                                    §
  OFFICE OF THE ATTORNEY                                       of Harris County, Texas
  GENERAL, TEXAS,                                   §
                                                                  (TC# 2019-80718)
                    Appellee.                       §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings in accordance with this Court’s opinion. It appearing to this Court that Appellant is

indigent for the purposes of appeal, this Court makes no other order with respect thereto. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF NOVEMBER, 2022.

                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.